The defendant, David Jones, was charged by information filed in the district court of Stephens *Page 128 
county, together with R. D. Mooneyhan, Loyd Sheehan, and Elmer Petty, with the crime of burglary in the second degree; was tried separately, found guilty, sentenced to serve a term of two years imprisonment in the State Penitentiary, and has appealed.
The Attorney General has filed a motion to dismiss the appeal and affirm the judgment of the trial court on the ground that, although the petition in error with case-made attached has been filed herein for many months, no brief has been filed on behalf of the defendant and that his counsel failed to appear on March 21, 1945, at the time the case was set for oral argument, and, further, that the appeal is without merit and taken for delay only.
Section 9 of the Rules of the Criminal Court of Appeals provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
We have examined the record herein and find the evidence is sufficient to show the defendant guilty of the crime of burglary of a building belonging to the Ice Service Company, in the city of Duncan. The instructions fairly state the law of the case and there are no fundamental errors apparent in the record. No brief has been filed and no appearance on behalf of accused was made at the time the case was set for argument. The motion of the Attorney General is therefore sustained and the judgment of the district court of Stephens county is affirmed.
BAREFOOT, P. J., concurs. DOYLE, J., not participating. *Page 129